Citation Nr: 1820931	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-27 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating, greater than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to August 1998

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the issue of entitlement to service connection for major depressive disorder was granted during the pendency of the claim in a May 2010 rating decision.  As this is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.



FINDINGS OF FACT

1.  In September 2016, the Veteran withdrew her claim for hearing loss at a Board hearing.

2.  The evidence is at least in equipoise as to whether tinnitus is related to acoustic trauma sustained in service.

3.  The Veteran's migraine symptoms have been productive of characteristic prostrating attacks occurring more than once per month; however they have not been productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for hearing loss.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.24 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for a rating in excess of 30 percent disabling for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. 3.321, 4.1, 4.3, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8100.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (West 2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in January 2008.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in February 2008, June 2009, April 2010, August 2012, and February 2013.  The examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Factual Background

The Veteran's enlistment examination and accompanying Report of Medical History were both silent for tinnitus.  See STRs July 1995 to June 1998.  During service there was no diagnosis or treatment related to tinnitus.  However, in August 1996 the Veteran sustained a head injury after losing her balance inside a High Mobility Multipurpose Wheeled Vehicle (HUMVEE) and hitting the right side of her head behind the ear on the turret of the vehicle.  The discharge medical examination identified no relevant abnormalities and she raised no complaints referable to tinnitus in the accompanying Report of Medical history.

Tinnitus

The Board has reviewed the evidence of record and finds that the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012);  38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  The reason and bases for this conclusion will be set forth below.

An August 2013 VA examination diagnosed the Veteran with tinnitus, thus meeting the first element of a service connection claim.

The Veteran's service as a military police officer with noise exposure to weapon systems and grenade detonations on a firing range was conceded; therefore the second element of a service connection claim has been met.  See VA Examination August 2013.  As the record demonstrates both current disability and an in-service incurrence, the question for consideration is whether the current diagnosed tinnitus is at least as likely as not attributable to the in-service injury.

The Board finds that the evidence is at least in equipoise with regard to a nexus between the current tinnitus disability and her active military service.  Specifically, two VA examiners concluded that the tinnitus was related to active military service.  The first VA examiner in August 2012 opined that it was at least likely as not that the head injury sustained in the HUMVEE accident during service caused the tinnitus.  Concluding that head injuries are a common cause of tinnitus and she began experiencing the ringing in the ears right after her head hit the turret.  Additionally, a second VA examiner in August 2013 also concluded that the tinnitus was at least likely as not (50% or probability or greater) caused by or a result of military noise exposure.  The rationale being that the tinnitus occurred after she hit her head on the turret and at the time of the incident she was on the grenade range where there were detonations.

The Board recognizes an earlier negative opinion offered by an examiner in  VA April 2010.  However, the overall balance of evidence is in equipoise and the benefit of the doubt is resolved in favor of the Veteran.  Accordingly, service connection for tinnitus is warranted.

In sum, the Veteran has a current disability, an in-service incurrence, and the evidence is in equipoise as to whether a nexus exists between the current disability and active military service.  Therefore, the benefit-of-the-doubt rule is applicable and the claim is granted.  38 C.FR. § 3.102.

Migraines

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different rating during the course of the appeal, the assignment of staged ratings would be necessary.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court of Appeals for Veteran's Claims held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  As can be seen in the above description of Diagnostic Code 5235, there is not an explicit statement indicating how the Board should treat the ameliorative effects of medication on the Veteran's GERD.  Thus, pursuant to Jones, the Board may not deny entitlement to a higher disability rating based on the fact that the Veteran's use of medication lessens his symptoms.  Accordingly, the Board must determine what the Veteran's symptoms would be, absent his use of medication.

A 0 percent rating is assigned for migraines with less frequent attacks.  

A 10 percent rating with characteristic prostrating attacks averaging one in 2 months over last several months.

A 30 percent rating characteristic prostrating attacks occurring on an average of once a month over last several months.

Lastly, a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

After review of the relevant medical evidence and lay evidence, the Board finds that a rating in excess of 30 percent disabling for migraines is not warranted.  Specifically, in a February 2008 VA examination the Veteran reported that she suffered migraines 3 times a week or twice a month.  See VA Examination February 2008.  The frequency over the previous 12 months had been 2 to 3 times per month.  Less than half the attacks were prostrating and lasted 1 or 2 days.  A Computerized Axial Tomography (CAT) scan of the brain revealed suggested left maxillary sinusitis and negative CT brain.  Subsequent X-rays of the sinuses resulted in no findings. 

Medical Treatment February 2010 to April 2011, reflected a symptomatology of  migraine headaches once a week; photopia causing her to lie down; severe pulsating pain causing nausea or vomiting; a lack of desire to eat; and exacerbations of tinnitus during migraines.  Additionally, she had difficulty with activities of daily living (ADLs) and had trouble getting rest.  

Finally, a VA examiner in August 2013 recorded that the Veteran's migraines produced prostrating attacks of migraine more frequently than once a month.  In addition, she experienced frequent prostrating and prolonged attacks of migraine headache pain.  

The Board acknowledges the symptoms shown in the clinical record and described in the lay evidence.  However, the disability picture revealed in this case is deemed commensurate with the 30 percent rating already assigned.  Indeed, the Board finds that the Veteran has not exhibited symptomatology warranting a rating in excess of 30 percent disabling.  In this regard, she has not been shown to experience frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  To the contrary, she has been able to sustain gainful employment, only missing 1 or 2 days per month.  See VA Examination August 2013.  In addition, there have been no reports of completely prostrating and prolonged migraine attacks.  

The Board recognizes the Veteran's assertions that her symptoms have increased and the Board finds her statements competent and credible along with the lay statements submitted on her behalf.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this particular instance the Board places greater weight on the objective medical findings gathered by clinicians with medical training and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of competent probative evidence during the pendency of the claim shows the Veteran's symptomatology reflects a frequency, severity, and duration more approximately commensurate with the criteria for a 30 percent disability rating.  The Board finds that the competent evidence from the medical examination reports outweighs the lay evidence of record as these reports included objective neurological testing.  As such, a higher rating is not more nearly approximated.  38 C.F.R. § 4.124a, DC 8100.

The totality of the weight of competent, probative evidence shows the Veteran's symptomatology does not commensurate with the criteria for the next-higher rating of 50 percent disabling.  Moreover, the evidence of record shows her symptoms have been of generally the same level of disability; therefore staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating in excess of 30 percent for the Veteran's migraine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

							(CONTINUED ON NEXT PAGE)







ORDER

Service connection for tinnitus is granted.

An increased rating in excess of 30 percent disabling for migraine headaches is denied.


______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


